DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/6/2020, with respect to the rejection(s) of claim(s) 1-9 and 11-16 under 35 USC 103 have been fully considered but they are not persuasive.  
As to claims 1 and 9, the Applicant argues that Liu does not “identify an object region around the real world approaching object” as recited in claim 1. To support the above assertion the Applicant argues that Liu only describes a boundary around a fixed point on displayed application icon, as opposed to an “approaching real world object.” 
However, the Examine respectfully disagrees. Liu was cited to apply the concept of defining a boundary around objects (real or virtual) for the purpose of determining whether the spatial relationships between two objects is satisfied (Liu: 0050) (e.g. spatial relationship between user interaction point and target object, Liu: 0061). Prior to Liu, Misu and Sheaffer has already been cited to address the concept of utilizing sensors to detect real world approaching objects (Misu: col.10, line 14-22 & Sheaffer: 0027, 0021). Therefore, applying the teachings of Liu to the real world object detecting process of Misu/Sheaffer would result in determining whether a real world object is overlapping with simulated content based on determined spatial relationships utilizing boundaries around the object(s) (real world object & simulated content). One of an ordinary skill in the art would look to Liu to effectively determine spatial relationships between objects such as the step of determining whether a virtual object overlaps with a real object (Sheaffer: 0021, FIG.1), because real world objects may have irregular shapes. The use of boundaries would result in an effective and consistent determination of spatial relationships (overlap).



As to claim 17, claim 17 has now been amended to incorporate errors of claim 21, while not addressing the Examiner’s arguments regarding claim 21. Therefore, the Examiner maintains the position that it is erroneous to determine whether a real world object is in contact (or virtual contact) with simulated content within a virtual reality environment. The Applicant’s specification only refers to such process when used in an AR environment (published specification: FIG.5a-c, 0041-0043). The VR examples disclosed in the specification only refer to the determination process of whether a real world object poses as a hazard to the user, not whether said real world object comes in contact with simulated content within the VR environment (published specification: FIG.6, FIG.7a-c, 0044-0049). According to the claim, the process would determine whether the real world object such as the person 606 (FIG.6) would come in “virtual contact” with any of a particular simulated content within the VR display 604 of the user (FIG.6). 
Therefore, unlike augmented reality where simulated content exists together with real world object, the Examiner finds the claim to errs in (also evidenced in the Applicants specification) attempting to determine whether simulated content within virtual reality space comes in contact with objects in the real world space. The Examiner maintains the position that the amended portions of the claim to recite,
“identify the real world approaching object; 
determine the simulated reality device is approaching the real world approaching object; and 
modify the display of the at least part of the simulated content when the simulated reality device is approaching the real world object.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer et al. (PGPUB Document No. US 2015/0070388) in view of Misu (US Patent No. 9,809,165) in view of Liu et al. (PGPUB Document No. US 2015/0049012).
Regarding claim 1, Sheaffer teaches a device comprising (augmented reality device 110 (Sheaffer: 0018, FIG.1)):
One or more sensors to detect real world objects in an environment of the device (camera 150 (Sheaffer: 0018, FIG.1)); 
A display device to display simulated content as computer generated graphics associated with an augmented reality display (augmented reality display is a glasses device comprising a display 146 (Sheaffer: 0018, FIG.1));
An object notification module (processor 254 alerting the presence of real world object obscured by AR overlays (Sheaffer: 0052)) implemented at least partially in computer hardware to:
Detect, using the one or more sensors (“receive real images 270 from camera 250” (Sheaffer: 0031)), a real world object (simulating user AR activity determining the user driving through real object 120 (Sheaffer: 0027)); 
Determine that at least part of the simulated content overlaps with the object (“Processor 154 may determine that virtual object 130 obscures or at least partially covers up real object 120” (Sheaffer: 0021)); and  


Although, the real world object of Sheaffer has the effect of the object approaching the user (driving), Sheaffer does not expressly teach detecting, using the one or more sensors, a real world approaching object. 
However, Misu teaches detecting, using the one or more sensors, a real world approaching object (the sensor component 116 may detect that another vehicle is now approaching vehicle 102 in the opposite direction (Misu: col.10, line 12-14)). Similar to Sheaffer Misu determines whether the virtual object (left turn arrow) hinders the user from focusing on oncoming traffic (Misu: col.10, line 14-22).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Sheaffer such as to apply the AR overlay modification teaching to detected approaching real world objects (taught by Misu), because this enables an added variety of situations the teachings of Sheaffer can be applied to.

Further, the combined teachings as applied above does not expressly teach,
Identify an object region around the real world approaching object; determine that at least part of simulated content overlaps with the identified object region.
However, Liu teaches the concept of defining a boundary around an object, wherein another object falling within or outside the boundary satisfies a criterion (Liu: 0061, 0050). Therefore, applying the teaching of Liu to the combined teachings above result in teaching,
 Identify an object region around the real world approaching object (determining whether the simulated content falls within the region defined around the real world approaching object); 
Determine that at least part of simulated content overlaps with the identified object region (determining whether simulated content falls within or outside the boundary as taught by Liu).


Regarding claim 2, the combined teachings as applied above teaches the device as recited in claim 1, wherein the simulated content is augmented information associated with an augmented reality (generated virtual object (AR overlay) within the AR environment of Sheaffer corresponds to simulated content as claimed (Sheaffer: 0017)).

Regarding claim 3, the combined teachings as applied above teaches the device as recited in claim 2, wherein the simulated content is augmented information over a view of the real world (Augmented reality by definition corresponds to claim 3).

Regarding claim 4, the combined teachings as applied above teaches the device as recited in claim 2, wherein to visually modify the display of the simulated content, the object notification module is implemented to:
Identifying augmented information that is in contact with the object region (determining whether simulated content falls within the boundary as taught by Liu (Liu: 0061, 0050));
Visually remove the augmented information that is in contact with the object region (“stopping rendering of virtual object 130” (Sheaffer: 0025)).

Claim 9 is a corresponding method claim of claim 1. The limitations of claim 9 are substantially similar to the limitations of claim 1.  Therefore, it has been analyzed and rejected substantially similar to claim 9.

Regarding claim 11, the combined teachings as applied above teaches the computer-implemented method as recited in claim 9, wherein the detecting using the one or more hardware sensors further comprises using an external sensor that is communicatively coupled to the simulated reality device (camera 150 (Sheaffer: 0018, FIG.1)).

Regarding claim 12, the combined teachings as applied above teaches the computer-implemented method as recited in claim 11, wherein the external sensor comprises a camera (camera 150 (Sheaffer: 0018, FIG.1)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Misu om view of Liu as applied to claim 2 above, and further in view of Kim et al. (PGPUB Document No. US 2017/0287217).
Regarding claim 5, the combined teachings as applied above does not expressly teach but Kim teaches, wherein the object notification module is implemented to: visually add a highlight notation to the display of the simulated content around the object region (Kim teaches the concept of highlighting objects to provide a visual alert of surrounding objects (Kim: 0059-0062)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to highlight (taught by Kim) to object that’s been made visible to prevent collision, because this is merely one of the many well-known methods to highlight objects of interests. Further, the combined teachings yields predictable results.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Misu in view of Liu as applied to claim 1 above, and further in view of Miller (PGPUB Document No. US 2017/0301145).
Regarding claim 6, the combined teachings as applied above teaches the device as recited in claim 1, wherein the object notification module is implemented to visually modify the augmented reality display by rendering the AR overlay (virtual object 130) as transparent when the AR overlay obscures the real world object (Sheaffer: 0025).
However, the combined teachings as applied does not expressly teach overlaying the one or more captured digital images of the real world approaching object over the augmented reality display.
Miller teaches the concept of rendering synthetic graphics behind a real world object (Miller: 0001). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to rendering the AR overlay behind the real world object (taught by Miller), because this is merely one of the many well-known ways to render overlapping objects. Further, the combined teachings yields predictable results.

Claim 14 is similar in scope to claim 6.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Misu in view of Liu as applied to claim 6 above, and further in view of Seo et al. (PGPUB Document No. US 20140063064).
Regarding claim 7, the combined teachings as applied above does not expressly teach but Seo teaches the device as recited in claim 6 wherein the object notification module is implemented to visually add emphasis shading in a region around the one or more captured digital images in the augmented reality display.
Seo teaches the concept of highlighting objects by providing an emphasis shading to provide a visual alert of surrounding objects (refer to the identification image of FIG.9 and FIG.10 (Seo: 0204-0206)), wherein highlight an object corresponds to the “emphasis shading” as claimed.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to highlight (taught by .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Misu in view of Liu as applied to claim 6 above, and further in view of Miesnieks et al. (PGPUB Document No. US 2013/0215109).
Regarding claim 8, the combined teachings as applied above does teaches the device as recited in claim 6, wherein the object notification module is implemented to display the one or more captured digital images at a location of the augmented reality display that indicates a position of the real world approaching object relative to the device ((the modified AR object 132 as shown in the bottom of FIG.1 (Sheaffer: 0025, 0028). Note that the captured location of the real world image inherently corresponds to its position).
However, the combined teachings as applied above does not expressly teach the one or more capture digital images being overlaid over the augmented reality display. I.e. the captured real world object 120 is not overlaid over the AR object 132 of (Sheaffer: FIG.1).
Miesnieks teaches the concept of displaying AR content behind real world objects (Miesnieks: 0016, FIG.2A, FIG.2B).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to display AR content behind the real world object as taught by Miesnieks, because this is merely one of the many well-known methods of displaying AR content. Further, the combined teachings yields predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Misu in view of Liu as applied to claim 9 above, and further in view of Sawyer et al. (PGPUB Document No. US 2016/0124502).
Regarding claim 13, the combined teachings as applied above does not expressly teach but Sayer teaches the computer-implemented method as recited in claim 9, wherein the displaying the simulated content as the computer-generated graphics further comprises displaying a virtual reality display associated with a virtual reality gaming application (Sawyer teaches applications of the collision teaching to a game scene (Sawyer: 0052, 0041, 0034, 0055)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to apply said teachings to an virtual reality gaming application, because this enables an added variety of situations the combined teachings can be applied to.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in of Misu in view of Liu in view of Miller as applied to claim 14 above, and further in view of Kim.
Regarding claim 15, the combined teachings as applied above does not expressly teach but Kim teaches the computer-implemented method as recited in claim 14, wherein the visually modifying the display of the simulated content further comprises displaying a highlight notation around the one or more captured digital images of the real world approaching object (Kim teaches the concept of highlighting objects to provide a visual alert of surrounding objects (Kim: 0059-0062)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to highlight (taught by Kim) to object that’s been made visible to prevent collision, because this is merely one of the many well-known methods to highlight objects of interests. Further, the combined teachings yields predictable results.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Misu in view of Liu as applied to claim 9 above, and further in view of McKenzie.
Regarding claim 16, the combined teachings as applied above teaches the computer-implemented method as recited in claim 9, wherein the visually modifying the display of the simulated content so as not to obscure the real world approaching object further comprises visually modifying the simulated content to a translucent state (imaging virtual object 130 as transparent (Sheaffer: 0025)).
However, the combined teachings as applied above does not expressly teach but McKenzie teaches visually modifying the augmented information to a semi-translucent state (“can be at least partially viewed through the displayed representation of the real object” (McKenzie: 0022)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the CG overlay is semi-translucent as taught by McKenzie, because this is merely one of the many well-known ways to visually warn users of possible collisions. Further, the combined teachings yields predictable results.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz et al. (PGPUB Document No. US 2018/0012074) in view of Leblang et al. (US Patent No. 8953841).
Regarding claim 17, Holz teaches a simulated reality device comprising: 
A camera to capture images of an environment of the simulated reality device (a potentially dangerous situation (“collision with real world objects, loss of situational awareness, etc.) to the user of a virtual reality device is detected using e.g., optical image sensing” (Holz: 0178)); 
A display device to display simulated content as computer-generated graphics associated with a virtual reality display (an virtual reality content displayed on the virtual reality head mounted device (Holz: 0174, 0178) such as a HMD (Holz: 0065)); 
One or more computer-readable storage memories comprising processor-executable instructions which, responsive to execution by one or more processors, enable the simulated reality device to perform operations to (computer readable storage medium storing instructions (Holz: 0226)): 
Detect a real world approaching object using one or more sensors (the required images sensors that is part of the optical imaging device of Holz (Holz: 0178));  

Identifying a shape of the real world approaching object (“detecting potentially dangerous situation, a sequence of images can be captured (action 1510). The images can be correlated to construct a 3-D model(s) of real world object(s), including position and shape”) (Holz: 0178))
Determine the simulated reality device is approaching the real world approaching object (a potentially dangerous situation (“collision with real world objects, loss of situational awareness, etc.) to the user of a virtual reality device is detected using e.g., optical image sensing” (Holz: 0178)); 
And modify the display of the at least part of the simulated content when the simulated reality device is approaching the real world object (displaying the live video feed over the virtual reality content as a pop-up/overlay (Leblang: col.7, line 56-57 & col.8, line 1-3)). 

	However, Holz does not expressly teach but Leblang teaches the one or more images of the real world approaching object incorporated into the virtual reality display (Leblang teaches in a similar field of endeavor (alerting the user of imminent danger while being occupied in a mode of operation) the concept of aiding the user with imminent danger by displaying a monitoring interface 222 as a pop-up or overlay interface (Leblang: col.7, line 56-57 & col.8, line 1-3)).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Leblang as applied to claim 17 above, and further in view of Sawyer.
Regarding claim 18, the combined teachings as applied above does not expressly teach but Sawyer teaches the simulated reality device as recited in claim 17 wherein the simulated reality device operations further comprise to deliver physical feedback using the one or more haptic feedback 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide haptic feedback as taught by Sawyer, because this enables an improved method of alerting the user of approaching objects.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Leblang as applied to claim 17 above, and further in view of Seo et al. (PGPUB Document No. US 20140063064).
Regarding claim 19, the combined teachings as applied above does not expressly teach but Seo teaches the simulated reality device as recited in claim 17, wherein the simulated reality device operations further comprise to overlay augmented information on a scene of the real world captured by the camera to generate an augmented reality display (Seo teaches the concept of highlighting objects by providing an emphasis shading to provide a visual alert of surrounding objects (refer to the identification image of FIG.9 and FIG.10 (Seo: 0204-0206)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the live video of the combined teachings above such as to further incorporate AR to alert the user of the imminent danger, because the combined teachings further aids the user in recognizing the danger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.